Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 01/25/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No.16/258,007, filed 01/25/2019 claims priority from Provisional Application 62/622,733, filed 01/26/2018.

Specification
	The abstract of the disclosure is objected to because of the following informalities.  The phrase “one or more of the identity of the first formation” (A plurality of the identity is recited) should be replaced with “the identity of the first formation” according to the previous sentence “determining, based on …, an identity of the first formation”. (A singular identity is specified). The phrase “the operation” in “varying the operation of the drill” should be replaced with “an operation” because of lack of antecedent basis for the phrase.
Correction is required.  See MPEP § 608.01(b).

	The disclosure is objected to because of the following informalities: In Par. 0020, The phrase “encoded data segment” embedded in two different locations, such as in .
Appropriate correction is required.

Drawings
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “distinct clusters” as described in the specification. As per Fig. 3, specification par. 0021 describes “five distinct clusters (represented by different symbols)”. The recited symbols are not displayed as different legends and it is difficult to recognize where clusters are located. The same issue applies to Fig. 4, 5A, 5B and 5C. 
	As per Fig. 5B, spec. par. 0025 states “FIG. 5B illustrates a two dimensional representation of the plot in FIG. 5A” by converting 3D representation to 2D. However, it is difficult to recognize different value of “ROP” because proper legends are not included to show different levels of ROP.
	As per Fig. 5C, spec. par. 0025 states “Fig 5C illustrates the convergence of calculated ROP and the corresponding operating conditions for the various iterations of the optimization algorithm”. However, Fig. 5C fails to show “the corresponding operating conditions”.


Claim Objections
	Claims 1, 9 1na 17 are objected to because of the following informalities:  As per claims 1, 9 and 17, the limitation “based on one or more of the identity of the first formation” should be replaced with “based on the identity of the first formation” by deleting the phrase “one or more” because “an identity of the first formation” (a singular identity) is specified in the earlier limitation.


Claim Rejections - 35 USC § 112
		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As per claims 1, 9 and 17, claims recite the limitation “the operation of the drill” in “varying the operation of the drill based on the target operating parameter”.  There is insufficient antecedent basis for this limitation in the claim.
	As per claims 2-8, 10-16 and 18-20, claims are also rejected under 35 USC 112(b) because base claims 1, 9 and 17 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial 
Specifically, representative claim 1 recites:
“A method comprising:
receiving sensor data characterizing one or more properties of a first formation undergoing drilling;
determining, based on the received sensor data and a plurality of clustered historical data, an identity of the first formation;
determining, based on one or more of the identity of the first formation and a target rate of penetration, a target operating parameter of a drill configured to penetrate the first formation, the target operating parameter configured to achieve the target rate of penetration of the drill through the first formation;
and varying the operation of the drill based on the target operating parameter”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an 
For example, limitation/steps “determining, based on the received sensor data and a plurality of clustered historical data, an identity of the first formation” (See specification ‘a match between the sensor data and a historical data segment’ [0023]) and “determining, based on one or more of the identity of the first formation and a target rate of penetration, a target operating parameter of a drill configured to penetrate the first formation, the target operating parameter configured to achieve the target rate of penetration of the drill through the first formation” (See Specification ‘The characteristic equation can … receive a value representative of the first rock formation and the target rate of penetration as an input and generate a target operating parameter of the drill as an output’ [0024]) are treated by the Examiner as belonging to mental process grouping or mathematical grouping or the combination of both groupings.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
uplicated elements may have not been repeated)
In Claim 1: “A method”, “receiving sensor data characterizing one or more properties of a first formation undergoing drilling”, and “varying the operation of the drill based on the target operating parameter”;
In Claim 9: “A system”, “at least one data processor”, and “memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations”; 
In Claim 17: “A computer program product”, “non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform operations”; 
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use.
The limitation/step “receiving sensor data characterizing one or more properties of a first formation undergoing drilling” represents a data collection step necessary prior to any data processing method and only adds insignificant solution activity to the judicial exception. The limitation/step “varying the operation of the drill based on the target operating parameter” represents applying the target operating parameter, which is obtained from the earlier data analysis step, to the field of use that does not amount to a 
As per claim 9, the additional element in the preamble “A computer program product” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitations / elements “non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform operations” represent hardware components of a general computer and they are not particular.
As per claim 17, the additional element in the preamble “A system” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitations / elements “at least one data processor”, and “memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations” represent hardware components of a general computer and describes their basic functionalities. They are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

	Claims 1- 20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb (US 20160076357 A1), hereinafter ‘Hbaieb’ in view of Gao (US 20170167247 A1), hereinafter ‘Gao’  . 
As per claims 1, 9 and 17, Hbaieb disclose the claim as follows.
	For claim 1, A method comprising: (a method [abs, 0003-0005, 0034]), 


	For claim 9, A system comprising: (drilling system [0031-0032, 0034-0036], 
	at least one data processor; (one or more processor’s’ [0082])
	memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising: (memory, elements and functionalities typical of today’s computers [0082], software instructions to perform one or more embodiments may be stored on a computer readable medium [0083])

	For claim 17, A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor that comprises at least one physical core and a plurality of logical cores, cause the at least one programmable processor to perform operations comprising: (software, a computer readable medium [0083], CPU, elements and functionalities typical of today’s computers, implying a programmable processor comprising at least one physical core and a plurality of logical cores, any … computing system capable of executing computer readable instructions [0082])

	For claims 1, 9 and 17 altogether, receiving sensor data characterizing one or more properties of a first formation undergoing drilling; (while drilling … gather … data about the drilling process and about the formations, types of sensors that are used and the data that are collected [0021, Fig. 1], well data [0042])

Hbaieb further discloses “determining, based on the received sensor data and a plurality of historical data, an identity of the first formation;”(obtaining previously acquired data of a well of the formation, obtaining current data of the well of the formation, estimating the property of the formation by comparing the current data to the previously acquired data [0005]) and does not explicitly recite the generation of “clustered historical data”.

However, Hbaieb also recites “cluster analysis” and “historical data” (identifying one or more variables of the plurality of data using a cluster analysis technique [0004], cluster analysis [0044], cluster analysis … used to separate a data set into groups of data ‘or clusters’ [0045], “previously acquired data”  [0062], equivalent to historical data, the obtained data may be segmented in one or more facies using cluster analysis [0069], equivalent to clustered historical data).

Gao discloses the generation of clustered data sample set (divide the training set into K clusters [0067, 0068, 0091, claim 19])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

Hbaieb further discloses “determining, based on one or more of the identity of the first formation and a target rate of penetration, a target operating parameter of a drill configured to penetrate the first formation”, (the inconsistencies of the earth formation, equivalent to identities of  a formation, parameters of drilling system affect factors such as … rate of penetration, or ROP [0031], showing the relationship among identity of first formation, a ROP and operating parameter of a drill, using the obtained properties ‘e.g., drillability and steerability properties, equivalent to formation identities, determine optimal operating parameters, equivalent to target operating parameter, in order to satisfy a particular criteria ‘such as … highest ROP. For example’, equivalent to target ROP [0052])
	“the target operating parameter configured to achieve the target rate of penetration of the drill through the first formation”; (maximizing ROP, acceptable values for … ROP [0075], optimizing drilling system and operating parameters include … target consideration, ROP considerations [0076])
	“and varying the operation of the drill based on the target operating parameter”. (ES plan, the calculation of specific energy ‘E’ and drilling strength ‘S’ may depend on one or more operating parameters [0072], The optimized parameters are recommended drilling system and operating parameters for drilling the next segment, any … drilling 

As per claims 2, 10 and 18, Hbaieb and Gao disclose claims 1, 9 and 17 set forth above.
Hbaieb already further discloses “further comprising generating clustered historical data, the generating comprising”:  (cluster analysis … used to separate a data set into groups of data ‘or clusters’ [0045], “previously acquired data”, equivalent to historical data [0062], the obtained data may be segmented in one or more facies using cluster analysis [0069], equivalent to generating clustered historical data) in view of Gao and further discloses
	“receiving historical sensor data indicative of detected properties of a plurality of formations including the first formation” (“previously acquired data”, equivalent to historical data, any data related to a well drilled in the same general area as the current well, well drilled in a geologically similar area, seismic or other survey data [0061-0062]).

Although Hbaieb implies “encoding the historical sensor data into encoded data” (reduce the amount of data, reducing the complete dataset of the single well by identifying the minimum number of variables required to obtain similar segmentation of the data. [0049]), Hbaieb does not explicitly disclose “encoding collected sensor data”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Gao to encode the historical sensor data into the encoded historical data for computation efficiency.

	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb and Gao in view of Tanner (US6957146B1), hereinafter ‘Tanner’.
As per claims 3, 11 and 19, Hbaieb and Gao disclose claims 2, 10 and 18 set forth above.
Hbaieb further discloses “clustering the encoded data into the plurality of clustered encoded data includes applying an clustering algorithm on the encoded data” (obtain similar segmentation of the data, a reduced set of variables/data that maybe used in determining the segmentation ‘i.e., one or more facies’ of a given formation, equivalent to clustered encoded data indicative of formations [0049], cluster analysis may not rely on a single specific algorithm, a number of algorithms or a combination of algorithms used to analyze one or more datasets [0046]), “identify a first formation property in the encoded data; (a reduced set of variables/data, equivalent to encoded data, that maybe used in determining the segmentation ‘i.e., one or more facies’ of a given formation, equivalent to formation property [0049])
implying the encoded data based on the first formation property), but is silent regarding the use of unsupervised clustering algorithm on the encoded data.

Tanner discloses the use of unsupervised learning algorithm in organizing seismic data (utilizes an unsupervised learning network to organize seismic data representing a subsurface region of interest [col 2 line 59-60]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Tanner to apply unsupervised clustering algorithm on the encoded data to obtain the clustered encoded data with an unbiased characteristics.

As per claims 4, 12 and 20, Hbaieb and Gao disclose claims 2, 10 and 18 set forth above. 
Hbaieb further discloses “identifying a first clustered historical data of the plurality of clustered historical data representative of the received sensor data” (cluster analysis … 
	“setting the identity of the first formation to a formation associated with the first clustered historical data” (determining the segmentation ‘i.e., one or more facies’ of a given formation [0049], the obtained data, segmented [0069]).

	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb and Gao in view of Eren (T. Eren and et al, “Real-Time Drilling Rate of Penetration Performance Monitoring”, The 10th Offshore Mediterranean Conference and Exhibition in Ravenna, Italy, March 23-25, 2011).
As per claims 5 and 13, Hbaieb and Gao disclose claims 4 and 12 set forth above.
Hbaieb further discloses “predictive process for a formation based on the clustered historical data” (previously acquired data, any data related to a well drilled, seismic or other survey data, predictive process [0062]) and “determine the target operating parameter based on the identity of the first formation and the target rate of penetration” (using the obtained properties ‘e.g., drillability and steerability properties, equivalent to formation identities, determine optimal operating parameters, equivalent to target operating parameter, in order to satisfy a particular criteria ‘such as … highest ROP. For example’, equivalent to target ROP [0052]), but is silent regarding the use of predictive model.

equivalent to operating parameter, ROP … could be predicted, model performances depended on the quality of data [pg. 3 line 7-13], i.e. use of predictive model).
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Eren to generate a predictive model configured to determine the target operating parameter based on the identity of the first formation and the target rate of penetration for an accurate prediction of the target operating parameters.

As per claims 6 and 14, Hbaieb, Gao and Eren disclose claims 5 and 13.
Eren further discloses “generating the predictive model includes: determining one or more coefficients of a characteristic equation” (model, ROP … predicted [pg. 3 line 7-13], i.e. use of predictive model, equation 1, bit weight exponent [pg. 3 line 14-19], Equation 2, penetration equation, coefficient, formation strength is represented with the coefficient, penetration rate,  [pg. 3 last line – pg. 4 line 5])

Although Ern does not explicitly disclose characteristic equation configured to “receive a value representative of the first formation and the target rate of penetration as an input and generate the target operating parameter as an output”, Hbaieb discloses the input equivalent to formation identities, determine optimal operating parameters, equivalent to target operating parameter, in order to satisfy a particular criteria ‘such as … highest ROP. For example’, equivalent to target ROP [0052]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Eren to generate a predictive model expressed in a characteristic equation with coefficients and configure the characteristic equation to include recited input and output variables for an accurate determination of operating parameters.

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb, Gao and Eren in view of Xue (US 20160290118 A1), hereinafter ‘Xue’.
As per claims 7 and 15, Hbaieb, Gao and Eren disclose claims 5 and 13.
The set forth combined prior art is silent regarding “the predictive model is one of a Bayesian hybrid model and a Gaussian process based model”

Xue discloses predictive model using statistical method including Gaussian distribution (model of downhole drilling dynamic [abs], predict a model, predictions [0061], dynamics 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Xue to use a Gaussian process based predictive model for accurate predictions on determining operational parameters.

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hbaieb, Gao and Eren in view of Zazovsky (US 20110087459 A1), hereinafter ‘Zazovsky’.
As per claims 7 and 15, Hbaieb, Gao and Eren disclose claims 5 and 13.
The set forth combined prior art is silent regarding the predictive model being generated by a global evolutionary algorithm.

Zazovsky discloses globally optimizing predictive model using evolution method (global methods … involve computing cost function for a … model … selecting models; global inversion methods include … evolution algorithms).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zazovsky to generate the predictive model by using a global evolutionary algorithm for accuracy improvement of the predictive model.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Birdwell (US 8,775,428 B2) discloses method and apparatus for predicting properties of a target object using clustering technique on the previously collected data [abs].
	Routh (US 10386511 B2) discloses the use global evolution algorithm (global methods … involve computing cost function for … selecting models; global inversion methods include … evolution algorithms [col 5 line 42-53])
	Hamzaban (M. Hamzaban and H. Memarian, “determination of relationship between drilling parameters by clustering techniques”, ISRM International Symposium 2008 5th Asian Rock Mechanics Symposium (ARMS5), 24-26 November 2008 Tehran, Iran) discloses the determination of drilling parameters with the use of clustering technique [abs]. 
	Eren (T, Eren, “Real-time-optimization of drilling parameters during drilling operations”, Ph.D Thesis, The graduate school of natural and applied sciences of middle east technical university, February 2010) disclose the real-time optimization of drilling parameters during drilling operations such as weight on bit, bit rotation speed in order to obtain maximum drilling rate as well as minimize the drilling cost. The optimization process is described with formation specific details [abs].

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Examiner, Art Unit 2865